Citation Nr: 0006415	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  92-09 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for an anxiety 
neurosis.  

2.  Entitlement to service connection for defective hearing.  

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.  

This appeal arose from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In March 1991, the RO issued a rating decision that, in 
pertinent part, refused to reopen a previously denied claim 
of entitlement to service connection for "hearing loss."  

The appellant provided testimony before a Hearing Officer at 
a hearing at the RO in December 1991, a transcript of which 
has been associated with the claims file.  The prior 
determination that evidence was insufficient to reopen a 
claim of entitlement to service connection for hearing loss 
was continued in February 1992.  

In August 1993, the Board of Veterans' Appeals (Board), in 
pertinent part, reopened the claim of entitlement to service 
connection for "defective hearing" and remanded the claim 
for additional development and adjudicative actions.  In 
September 1993 the RO found that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for defective hearing.  

The appellant provided testimony before an Acting Hearing 
Officer at a hearing at the RO in January 1994, a transcript 
of which has been associated with the claims file.  The prior 
denial of entitlement to service connection for defective 
hearing was subsequently continued in April 1994.  

The appellant provided testimony before an Acting Hearing 
Officer at a hearing at the RO in September 1994, a 
transcript of which has been associated with the claims file.  

In March 1995, the Board, in pertinent part, remanded the 
claim of entitlement to service connection for defective 
hearing for additional development and adjudicative actions.  

In August 1995 the RO issued a rating decision denying, in 
pertinent part, a claim of entitlement to a TDIU.  

In December 1995 the prior denial of entitlement to service 
connection for defective hearing was continued.  

In April 1996, the appellant provided testimony before a 
Hearing Officer at a hearing at the RO, a transcript of which 
has been associated with the claims file.  Thereafter, the 
prior denial of entitlement to TDIU was continued in July 
1996.  

In November 1996 the Board, in pertinent part, remanded the 
claims of entitlement to service connection for defective 
hearing and entitlement to a TDIU for further development and 
adjudicative actions.  

In December 1996 the RO issued a rating decision denying a 
claim of entitlement to service connection for "anxiety 
neurosis."  

In May 1997 the appellant provided testimony before a Hearing 
Officer at a hearing at the RO, a transcript of which has 
been associated with the claims file.  In November 1997 the 
denials of entitlement to service connection for anxiety 
neurosis, defective hearing and a TDIU were continued.  

In April 1998 the appellant provided testimony before an 
Acting Hearing Officer at a hearing at the RO, a transcript 
of which has been associated with the claims file.  

In March 1999 the prior denials of entitlement to service 
connection for defective hearing, and a TDIU were continued.  
The claim of entitlement to service connection for anxiety 
neurosis was continued in April 1999.  

The veteran provided testimony before the undersigned Member 
of the Board at a RO hearing in October 1999, a transcript of 
which has been associated with the claims file.  

The case has been returned to the Board for further appellate 
review.  

In view of the decision of the Board to grant entitlement to 
service connection for an anxiety neurosis (diagnosed as an 
atypical anxiety disorder not otherwise specified and a 
nightmare disorder) the claim of entitlement to a TDIU is 
addressed in the remand portion of this decision.  

In January 1996 correspondence the veteran's representative 
stated that the veteran was claiming entitlement to a 
"pension."  It is unclear whether this is a reference to a 
new claim of entitlement to a nonservice connected pension, 
or a reference to the claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  The issue of entitlement to a nonservice 
connected pension has been neither procedurally prepared nor 
certified for appellate review, and is referred to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The probative medical evidence of record shows that the 
veteran's anxiety neurosis (diagnosed as an atypical anxiety 
disorder not otherwise specified and a nightmare disorder) 
cannot satisfactorily be dissociated from his period of 
service.  

2.  A hearing loss was not shown in service.

3.  Post service reported sensorineural hearing loss was not 
disabling to a compensable degree during the first post 
service year.

4.  Sensorineural hearing loss is not causally related to 
service-connected scar, postoperative sebaceous cyst.

5.  The probative medical evidence of record shows that the 
veteran's defective hearing has not been satisfactorily 
associated with his period of service.  


CONCLUSIONS OF LAW

1.  An anxiety neurosis (diagnosed as an atypical anxiety 
disorder not otherwise specified and as a nightmare disorder) 
was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991);  38 C.F.R. §§ 3.303(d), 3.304(d) (1999).  

2.  Defective hearing was not incurred in or aggravated by 
active service, is not proximately due to or the result of 
service-connected scar, postoperative sebaceous cyst; nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(west 1991 & Supp. 1999);  38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's Enlisted Record, WD-AGO 53-55, shows 
participation in battles and campaigns in New Guinea, 
Northern Solomons and Southern Philippines.  His military 
occupational specialty and qualification were rifleman and 
combat infantryman respectively.  Awards included the World 
War II Victory Ribbon, the "AP" Theater Ribbon and three 
Bronze Service Stars, and the Philippine Liberation Medal.  

The Separation Qualification Record shows that as a rifleman 
the veteran served for 34 months with an infantry regiment in 
the Pacific Theater of Operations.  He fired a rifle at enemy 
personnel and positions.  He also used grenades, a sub-
machine gun and a rocket launcher.  

Service medical records show that the veteran's service 
induction and service discharge examinations were normal with 
respect to hearing, and psychiatric diagnosis.  When examined 
for induction his hearing was 20/20 bilaterally.  His hearing 
was listed as 15/15 by whispered voice testing at the time of 
his discharge.  

A March 1944 service record noted a complaint of buzzing in 
the left ear.  

A sebaceous cyst of the scalp was removed in April 1944.  

A March 1952 statement received from a private physician 
indicates that the veteran was suffering from recurrent 
swelling in the back of the left ear.  According to the 
physician, this disturbed the canal opening and caused 
defective hearing.  It was noted that the operation in 
service for a sebaceous cyst was "evidently" unsuccessful.  

A VA examination conducted in May 1952, resulted, in 
pertinent part, in a diagnosis of otitis media with a 
moderate loss of hearing in the left ear.  The examiner's 
opinion was that the operative procedure had nothing to do 
with the left ear hearing loss.  

In November 1964 the veteran submitted a private physician's 
report.  It was incidentally noted in the report that the 
veteran had nervousness with indigestion after service.  

In various statements throughout the years the veteran 
reported ongoing pain and recurrent cyst formation but made 
no reference to difficulty hearing.  


In February 1991 the veteran filed a claim of entitlement to 
service connection for hearing loss.  He submitted several 
private medical reports in which he provided a history to his 
physician of decreased hearing since a head injury in 
service.  System review showed a hearing deficit on the left.  

In a February 1991 report, a neurological surgeon stated that 
there was hearing loss.  This was felt to be "definitely 
caused by the remote injury he received."  

At his personal hearing in December 1991, the veteran 
testified about his head injury and subsequent removal of a 
cyst in service.  He stated that as he got older his hearing 
worsened so that he could not "pick up" any noises.  

VA treatment records from 1967 and 1980 to 1994 were 
provided.  These pertained mostly to the eyes and did not 
contain any indication of treatment for hearing loss.  

At the veteran's January 1994 hearing, he testified again 
regarding the injury to his head and operation in service.  
When asked when he noticed hearing loss, he stated "after I 
came back."  He then stated "After I began to get old and 
the time rolled on.  It just didn't happen right then."  He 
stated that he could "hardly tell" when he was young, but 
as time went on he started noticing problems.  He then stated 
that he had been having problems all of his life since he got 
out of the Army.  He asserted that a hearing problem only 
existed in his left ear.  

A VA audiology examination was conducted in February 1994.  
This showed a mild to moderately severe sensorineural hearing 
loss in the right ear and a moderate to severe sensorineural 
hearing loss in the left ear.  

The veteran's personal hearing in Sept 1994 pertained to 
another claim, but it is noted that during the hearing, he 
testified that after exposure to tear gas in service his 
earwax dried up.  He felt that his eardrum was dry.  

During the hearing the veteran also testified that "I will 
reflect back on them Japs pulling us down the bank."  He 
stated that when in bed "he'll grab my feet and try to pull 
me out of bed."  He stated that he had this "ever since 
[service]."  


At that time, the veteran also filed claims of entitlement to 
service connection for post traumatic stress disorder (PTSD) 
and a total rating based on individual unemployability due to 
service-connected disabilities.  In a statement attached to 
the claim he stated that he vividly remembered or had 
flashbacks of earth trembling and shaking and hearing loud 
explosions.  He stated that he could not sleep because of 
nightmares of being surrounded by bloody dead and shattered 
bodies.  He also stated that a friend was killed in service.  
He reported nightmares for many years.  He also referred to 
having been treated for a dry eardrum and head surgery.  

A VA psychiatric examination was conducted in July 1995.  The 
claims folder was reviewed.  The veteran reported that he 
would occasionally dream, in the words of the examiner, about 
"someone scuffling with him and pulling him under."  He 
told the examiner that the Japanese would cut a person's 
throat and drown him in the river.  He also admitted to some 
thoughts about the war, particularly about a friend who died.  
After the remainder of the interview and a mental status 
examination, the assessment of the examiner was that there 
was no psychiatric disorder or condition present.  

A private psychological report from February 1996 was 
received.  The veteran gave essentially the same history of 
his recollection of experiences in service.  He reported 
experiencing some traumatic episodes resulting in sleep 
disturbance, nightmares and flashbacks.  According to the 
examiner he did not mention the full range of PTSD symptoms.  

However, the veteran's symptoms were felt to represent a 
"closed tape loop phenomenon" where an affected individual 
could relive a traumatic experience throughout their 
lifetime, seeing, hearing, and feeling the stimulation of 
that time.  The closest diagnosis was an atypical anxiety 
disorder, not otherwise specified.  



During the veteran's April 1996 hearing he was questioned, 
and testified, at length about his involvement in combat 
during World War II.  He reported, in essence, that he and 
the members of his company received and returned fire, and a 
number of soldiers were killed, including a friend.  He 
testified that they were ambushed by Japanese soldiers in 
caves near a river.  He also reported seeing many dead people 
during service.  

The veteran stated in his testimony that he would lie in bed 
and think about those who died in the war.  He stated that at 
times it was almost as if he were there and he would feel as 
though he was fighting with a Japanese soldier grabbing his 
legs.  He testified that as he got older the dreams, also 
referred to by him as flashbacks, would occur regularly.  He 
stated that he felt guilty and sad about the war and worried 
about what would happen when he died.  He testified that he 
did not care for news about World War II or news about war in 
general and would never watch it as it would cause him to 
have bad dreams.  He felt the war caused him to lose his 
confidence in mankind and he added that he felt angry and 
resentful that he "got a raw deal" his entire life.  He 
stated that he was receiving treatment for psychological 
problems.  

A VA audiology examination was performed in January 1997.  
The assessment was asymmetric bilateral sensorineural hearing 
loss.  The veteran reported a history of left sided head 
trauma and denied hearing changes at the time of his surgery 
in service.  Examination of the ears was negative.  The 
claims folder was reviewed.  

It was noted that the veteran claimed onset of hearing loss 
secondary to a fever in 1943 and he reported a head injury 
behind the left ear in 1943.  The asymmetrical results of 
testing and consistently poorer left ear hearing were noted 
and it was felt that subtle conductive involvement might 
exist secondary to a head injury.  

A VA examination of the veteran's head was performed in 
February 1997.  The claims folder was reviewed.  After 
examination, the only finding was a well-healed scar.  The 
examiner's opinion was that it was not reasonable from a 
medical point of view to relate the history of removal of a 
cyst or hematoma with any hearing loss the veteran might 
have.  


Another VA examination, by a neurologist, in March 1997 
included a diagnosis of bilateral sensorineural hearing loss.  
The sensorineural hearing loss was not felt to be due to the 
surgical procedure on the veteran's scalp behind the left ear 
in service in 1943.  There was no rationale for development 
of a sensorineural hearing loss based on removal of either a 
cyst or hematoma from behind the left ear.  In addition he 
reportedly had normal hearing at the time of his discharge in 
1946.  

Auditory brainstem response (ABR) testing was performed in 
March 1997 based on the audiology examination of January 
1997, which noted a significant asymmetry.  However, the ABR 
study was within normal limits.  

During his May 1997 personal hearing, the veteran gave 
essentially the same testimony as previously regarding his 
experiences in service and his current feelings and symptoms.  
He stated that he had dreams about service as well as 
flashbacks or intrusive thoughts about service.  He also 
testified about his head injury and cyst or hematoma 
formation in service and he asserted that illness in service 
caused his earwax to dry up.  

In February 1998 the veteran's representative submitted 
copies of pages from a medical treatise and argued that the 
treatise supported a conclusion that conductive hearing loss 
could have been caused by disturbances or swelling of the 
lining of the ear canal or disruption of the ossicular chain.  

At the veteran's personal hearing in April 1998, he testified 
that he developed a cyst near his left ear after an accident 
in service that had to be removed and stated that the cyst 
affected his hearing in his left ear.  He testified that his 
hearing had worsened through the years and he stated that he 
needed a hearing aid.  He also testified that he had dreams 
or reflections about combat experiences in service that made 
him a little nervous or scared.  


A private psychological evaluation was provided in October 
1998.  After an interview, the psychologist concluded that 
the veteran presented with complaints of traumatic nightmares 
stemming from a traumatic experience he had during World War 
II service.  The symptoms were consistent with PTSD symptoms 
but symptomatology did not reach the level of significance 
needed to justify a formal diagnosis.  In an addendum to the 
report from later in October 1998, the psychologist diagnosed 
a nightmare disorder.  

At his hearing before the Board in October 1999, the veteran 
in essence, testified consistently with his prior testimony.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Organic disease of the central nervous system (sensorineural 
hearing loss) may be presumptively service connected if 
manifested to a compensable degree of 10 percent or more 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a) (1999).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  



Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b)(West 1991);  
38 C.F.R. § 3.304(d) (1999).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case-by-case basis.  

There is no statutory or regulatory limitation on the types 
of evidence that may be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  

Whether a particular statement in service department records 
indicating that the veteran participated in a particular 
"'operation" or "campaign" - is sufficient to establish 
that the veteran engaged in combat with the enemy depends 
upon the language and context of the records in each case.  
As a general matter, evidence of participation in an 
"operation" or "campaign" often would not, in itself, 
establish that a veteran engaged in combat, because those 
terms ordinarily may encompass both combat and non-combat 
activities.  However, there may be circumstances in which the 
context of a particular service-department record indicates 
that reference to a particular operation or campaign reflects 
engagement in combat.  Further, evidence of participation in 
a particular "operation" or "'campaign" must be considered 
by VA in relation to other evidence of record, even if it 
does not, in itself, conclusively establish engagement in 
combat with the enemy.

The benefit-of-the-doubt rule in 38 U.S.C. § 5107(b) applies 
to determinations of whether a veteran engaged in combat with 
the enemy for purposes of 38 U.S.C. § 1154(b) in the same 
manner as it applies to any other determination material to 
resolution of a claim for VA benefits.  VA must evaluate the 
credibility and probative value of all pertinent evidence of 
record and determine whether there is an approximate balance 
of positive and negative evidence or whether the evidence 
preponderates either for or against a finding that the 
veteran engaged in combat.  If there is an approximate 
balance of positive and negative evidence, the issue must be 
resolved in the veteran's favor.  VAOPGCPREC 12-99.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  

Analysis

Anxiety Neurosis

The requirements for a well-grounded claim are: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease of injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

With respect to the claim of entitlement to service 
connection for an anxiety neurosis, the Board has carefully 
considered the evidence compiled by and on behalf of the 
veteran and determined that his claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  It is clearly 
established from the competent evidence of record that he has 
a current anxiety neurosis (diagnosed as an atypical anxiety 
disorder not otherwise specified and a nightmare disorder) 
and that the disability has a nexus to his experiences during 
wartime in service.  38 C.F.R. § 3.303(d);  Caluza, 7 Vet. 
App. 498.  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

Medical evidence is not presumptively credible if based on 
inaccurate factual premise or history.  Reonal v. Brown, 5 
Vet. App. 458 (1993).  

However, the Board concludes that the diagnoses provided were 
based on a credible factual premise or history.  The evidence 
as a whole supports that the veteran served in combat based 
on evidence in his WD-AGO 53-55 and other service documents.  
38 U.S.C.A. § 1154(b);  38 C.F.R. § 3.304(d);  VAOPGCPREC 12-
99.  Therefore his credible testimony about his combat 
experiences is satisfactory proof that he in fact, 
experienced what he asserted he experienced.  Moreover, 
competent medical authority of record has linked his current 
psychiatric symptomatology to his period of service.  
38 C.F.R. § 3.303(d).


Defective Hearing

With respect to the claim of entitlement to service 
connection for defective hearing the Board has carefully 
considered the evidence compiled by and on behalf of the 
veteran and determined that his claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The veteran has a 
current hearing loss disability as defined for VA purposes.  
There is also medical evidence submitted to the effect that 
the veteran has hearing loss or defective hearing - first 
shown more than one year after service - that is attributable 
to a cyst behind the ear or a head injury in service.  
38 C.F.R. §§ 3.303(d), 3.385.  See also Caluza, 7 Vet. 
App. 498.  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  The veteran has 
testified that after service he had treatment of his ears 
consisting of washing the ears out.  He did not give a time 
frame for this treatment other than to say that he was young; 
nor did he state where the treatment occurred.  He reported 
getting VA treatment for various conditions every few years.  
He stated that he had been treated for 15 to 20 years 
although he was not specific about what was treated.  There 
is no information sufficient to obtain additional records.  
The duty to assist is not boundless and it is not a one-way 
street.  Wood v. Derwinski.  1 Vet. App. 190 (1991).  




Although the Board has concluded that the claim is well 
grounded, the preponderance of the evidence weighs against 
the veteran's claim.  He has submitted competent evidence on 
the key question of etiology.  However, the probative 
evidence supports that the veteran's current hearing loss is 
not etiologically related to his service or proximately due 
to his service connected scar, post operative sebaceous cyst.  

A March 1952 private physician's report shows that hearing 
loss was caused by recurrent swelling in the back of the left 
ear which disturbed the canal opening.  This opinion does not 
persuasively establish a nexus between current hearing loss 
and service as there has been no subsequent showing of 
swelling of the veteran's ear canal affecting his hearing.  
Moreover, the opinion was contradicted by a VA examiner who 
concluded in May 1952 that the in-service operative procedure 
had nothing to do with left ear hearing loss.  

In a February 1991 report, the veteran's private neurological 
surgeon offered an opinion that hearing loss was "definitely 
caused by the remote injury he received."  No explanation 
was given for the opinion.  

A VA audiology examination was performed in January 1997.  
The asymmetrical results of testing and consistently poorer 
left ear hearing were noted and it was felt that subtle 
conductive involvement might exist secondary to a head 
injury.  The veteran's representative also submitted a 
medical treatise in support of this point.  The examiner's 
opinion articulated a plausible or possible basis for the 
veteran's claim but the opinion was rather equivocal.  In any 
event, such treatise was general in nature and not in 
response to the veteran's specific factual background.  
Wallin v. West, 11 Vet. App. 509, 513 (1998); Sacks v. West, 
11 Vet. App. 314, 317 (1998).  In any event, subsequent ABR 
testing ordered based on the audiology examination results 
was negative.  







Thereafter, VA examiners (including a neurologist) who 
conducted examinations of the veteran in February and March 
1997 concluded that it was not reasonable from a medical 
point of view to relate the history of removal of a cyst or 
hematoma with any hearing loss that the veteran might have, 
and that there was no rationale for development of a 
sensorineural hearing loss based on removal of either a cyst 
or hematoma from behind the left ear.  It was noted by the VA 
neurologist that the veteran had normal hearing at the time 
of his discharge in 1946.  

The opinions that there is no causal nexus between the 
current hearing loss disability and the veteran's service or 
post operative removal of a sebaceous cyst for which service 
was granted are based on a review of the entire evidentiary 
record as opposed to the medical opinions in support of the 
claim which are not similarly predicated.  

Sensorineural hearing loss was not shown to be manifested to 
a compensable degree within a year after service so there is 
no basis for presumptive service connection.  38 C.F.R. 
§§ 3.307, 3.309.  

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt has no application to his 
claim.  Gilbert, 1 Vet. App. 49, 53.  


ORDER

Entitlement to service connection for an anxiety neurosis is 
granted.  

Entitlement to service connection for defective hearing is 
denied.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

The claim of entitlement to a TDIU is well grounded.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In this 
case, the veteran's evidentiary assertions concerning the 
severity of his service-connected disabilities (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim is well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).  

The veteran has service connected disabilities including 
"headaches secondary to post-traumatic occipital neuritis," 
evaluated as 10 percent disabling, and a "scar, [post 
operative] sebaceous cyst," evaluated as noncompensable.  As 
noted above the Board has also determined that an anxiety 
neurosis (diagnosed as an atypical anxiety disorder not 
otherwise specified and a nightmare disorder) is service 
connected.  The combined disability evaluation, not including 
his service connected anxiety neurosis, is 10 percent.  

TDIU's may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities:  Provided That, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  



For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16 (1999).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  Id.

In view of the decision of the Board to grant entitlement to 
service connection for an anxiety neurosis (diagnosed as an 
atypical anxiety disorder not otherwise specified and a 
nightmare disorder), the Board finds it appropriate to defer 
adjudication of the issue of entitlement to a TDIU pending 
evaluation of the disability by the RO.  





The service connection and total rating claims are 
inextricably intertwined because the evaluation assigned to 
the service-connected disability may affect the merits and 
outcome of an adjudication of the TDIU claim.  See Parker v. 
Brown, 7 Vet. App. 116 (1994);  Babchak v. Principi, 3 Vet. 
App. 466 (1992);  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Also, in January 1996, the veteran's representative noted 
that the veteran was receiving Social Security benefits.  It 
was not specified what kind of benefits are being received.  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication of the appeal.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue on 
appeal pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

3.  The RO should contact the Social 
Security Administration and request the 
records pertinent to the veteran's claim 
as well as the record relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

4.  The RO should arrange for the veteran 
to be examined by a board composed of a 
psychiatrist and a neurologist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service connected anxiety neurosis and 
headaches due to post-traumatic occipital 
neuritis and their effect on his ability 
to work.  Any further indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
each examiner prior and pursuant to 
conduction and completion of the 
examination, and the examiner(s) must 
annotate the claims file in this regard.  

The examiners should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by anxiety neurosis and headaches.  

If there are other psychiatric disorders 
found, in addition to anxiety neurosis, 
the examiner should specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
If a psychiatric disorder(s) other than 
anxiety neurosis is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
anxiety neurosis, and, if not so related, 
whether the veteran's anxiety neurosis 
has any effect on the severity of any 
other psychiatric disorder.  Any 
necessary special studies, including 
psychological testing should be 
accomplished.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from anxiety neurosis.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.  If the historical Diagnosis 
of anxiety neurosis is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate disorder.

The VA psychiatrist and neurologist must 
express an opinion as to the effect of 
the veteran's anxiety neurosis and 
headaches on his ability to obtain and 
retain employment, and whether these 
service-connected disabilities have 
rendered him unable to work.  

Any opinions by the examiners expressed 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a TDIU and document its consideration of 
the applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.16(b) (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



